         Case 2:19-cv-01481-CCW Document 44-3 Filed 03/02/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,            )             CIVIL DIVISION
                                )
                     Plaintiff, )             No: 19-1481
                                )
             v.                 )             US Senior District Judge David Stewart Cercone
                                )
 CRANBERRY TOWNSHIP,            )
                                )
                   Defendant. )
                                )             JURY TRIAL DEMANDED


         DEFENDANT’S SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
         FIRST SET OF INTERROGATORIES AND FIRST REQUEST FOR
     PRODUCTION OF DOCUMENTS AND THINGS DIRECTED TO DEFENDANT

                                    INTERROGATORIES

        4.      Identify all individuals, by name and job title, who requested light duty and/or a
modified schedule and/or office duty from Defendant within five years of Plaintiff’s request for
light duty or a modified schedule through the present.

ANSWER:

       The Defendant objects to this request because the terms “light duty” and
“office duty” are not defined such that the Defendant cannot reasonably respond.
The Defendant further objects to this request to the extent it implies that the
Defendant’s police department is required to have and/or maintain a light duty
policy and/or is required to provide 40 hours of light duty or modified work as
Plaintiff appears to allege. The Defendant also objects and does not waive any
argument or objection that any patrol officer identified in response to Plaintiff’s
discovery requests is an appropriate comparator to Plaintiff in any or all respects
in this case including but not limited to an ability or inability to work as a patrol
officer. Without waiving said objections and upon reasonable investigation, no
other patrol officer has requested a modified schedule and/or light duty work for a
non-work related health condition or non-work injury. Upon reasonable




LEGAL/133495978.v1
         Case 2:19-cv-01481-CCW Document 44-3 Filed 03/02/21 Page 2 of 5




investigation, the Defendant has identified two additional patrol officers who had
work-related injuries and who were intermittently returned to work by their
respective treating physicians through workers’ compensation and/or heart and
lung benefits. In identifying these patrol officers, the Defendant asserts that said
officers are not appropriate comparators of the Plaintiff and the Defendant objects
to answering this interrogatory to the extent Plaintiff claims otherwise. Without
waiving any stated objections herein, these two additional patrol officers are Jeff
Kobistek and William Roberts. The Defendant will supplement its answer to this
interrogatory if it identifies any other patrol officer(s) as being responsive to this
request.

5.      For each individual identified in the preceding interrogatory, state when the individual(s)
        made the request(s) for light duty and/or a modified schedule and/or office duty and
        whether Defendant granted the request(s).

ANSWER:

       The Defendant incorporates herein as if set forth in full its answer and all of
its objections stated in response to Interrogatory #4 above. Without waiving any
said objections and upon reasonable investigation, all requests for modified duty
were granted to the extent such work was available and were based on each
individual’s restrictions as set forth by his doctor. Officer Kobistek was on
intermittent modified duty following an injury on June 11, 2013 and Officer Roberts
was on intermittent modified duty following an injury on or about February 13, 2013
and another injury on or about May 10, 2015.


              REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS

       6.      Please produce copies of all light duty, office duty, or modified schedules,
timesheets, and paystubs for the individuals identified in Interrogatories Nos. 4 and 5.

ANSWER:

      The Defendant incorporates herein as if set forth in full its answers and all of
its objections stated in response to Interrogatories #4 and #5 above. Without
waiving any said objections, see documents attached at CT1031-CT1226. The
Defendant is investigating additional documents that may be responsive to this
request and will supplement its response to this request to the extent responsive
documents exist.

                                             Respectfully submitted,




                                                 2
LEGAL/133495978.v1
         Case 2:19-cv-01481-CCW Document 44-3 Filed 03/02/21 Page 3 of 5




                                     MARSHALL DENNEHEY
                                     WARNER COLEMAN & GOGGIN



                               BY:   _________________________________________
                                     TERESA O. SIRIANNI, ESQUIRE
                                     PA ID #90472
                                     Counsel for Defendant, Cranberry Township
                                     Union Trust Building, Suite 700
                                     501 Grant Street
                                     Pittsburgh, PA 15219
                                     (412) 803-1140
                                     (412) 803-1188/fax
                                     TOSirianni@mdwcg.com




                                        3
LEGAL/133495978.v1
         Case 2:19-cv-01481-CCW Document 44-3 Filed 03/02/21 Page 4 of 5




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Defendant’s

Supplemental Responses to Plaintiff’s First Set of Interrogatories and First Request for

Production of Documents and Things Directed to Defendant has been served upon the

following known counsel of record this 19th day of October, 2020, via electronic mail and/or US

First-Class Mail, postage prepaid:

                 Christine Elzer, Esquire
                 Elzer Law Firm, LLC
                 100 First Avenue, Suite 1010
                 Pittsburgh, PA 15222
                 celzer@elzerlaw.com
                 (Attorney for Plaintiff)


                                                MARSHALL DENNEHEY
                                                WARNER COLEMAN & GOGGIN



                                                _________________________________________
                                                TERESA O. SIRIANNI, ESQUIRE
                                                Counsel for Defendant, Cranberry Township




                                                  4
LEGAL/133495978.v1
Case 2:19-cv-01481-CCW Document 44-3 Filed 03/02/21 Page 5 of 5
